     Case 2:19-cv-10466 Document 1 Filed 12/11/19 Page 1 of 3 Page ID #:1




 1 SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
     A Limited Liability Partnership
 2   Including Professional Corporations
   GREGORY F. HURLEY, Cal. Bar No. 126791
 3 ghurley@sheppardmullin.com
   BRADLEY J. LEIMKUHLER, Cal. Bar No. 261024
 4 bleimkuhler@sheppardmullin.com
   650 Town Center Drive, 10th Floor
 5 Costa Mesa, California 92626-1993
   Telephone: 714.513.5100
 6 Facsimile: 714.513.5130
 7 Attorneys for Defendant,
   TAMARA MELLON BRAND, INC.
 8
 9                                  UNITED STATES DISTRICT COURT
10                 CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
11
12 REBECCA CASTILLO, an individual                 Case No.
13                     Plaintiff,                  DEFENDANT TAMARA MELLON
                                                   BRAND, INC.’S NOTICE OF
14            v.                                   REMOVAL OF ACTION UNDER 28
                                                   U.S.C. § 1441(a)
15 TAMARA MELLON BRAND, INC., a
   Delaware corporation; and DOES 1-10,            Los Angeles County Superior Court
16 inclusive,                                      Case No.19PSCV00979
17                     Defendants.                 Action Filed:     October 30, 2019
                                                   Trial Date:       None Set
18
19
20
21
22
23
24
25
26
27
28

     SMRH:4847-8183-0824.1                     NOTICE OF REMOVAL OF ACTION TO FEDERAL COURT
            Case 2:19-cv-10466 Document 1 Filed 12/11/19 Page 2 of 3 Page ID #:2




 1                     TO THE CLERK OF THE UNITED STATES DISTRICT
 2 COURT, CENTRAL DISTRICT OF CALIFORNIA:
 3                     PLEASE TAKE NOTICE that defendant Tamara Mellon Brand, Inc,
 4 a Delaware corporation (“Defendant”) hereby removes to this Court the state court
 5 action described below:
 6                     I.    FILING AND SERVICE OF THE COMPLAINT.
 7                     1.    On October 30, 2019, plaintiff Rebecca Castillo, (“Plaintiff”)
 8 commenced an action in the Superior Court of the State of California for the
 9 County of Los Angeles, Case Number 19PSCV00979, by filing a Complaint
10 entitled “Rebecca Castillo, an individual v. Tamara Mellon Brand, Inc., a
11 Delaware corporation and Does 1-10, inclusive.”
12                     2.    Defendant was served with the Summons and Complaint on
13 November 14, 2019. True and correct copies of the Summons and Complaint and
14 all other documents served upon Defendant are attached hereto as Exhibit “A”.
15 Defendant has not yet responded to the Complaint. To Defendant’s knowledge, no
16 other defendant has been served or named.
17                     II.   THIS COURT HAS FEDERAL QUESTION
18 JURISDICTION.
19                     3.    This action is a civil action for which this Court has original
20 jurisdiction pursuant to 28 U.S.C. § 1331 and is one which may be removed
21 pursuant to 28 U.S.C. § 1441(a) and 28 U.S.C. § 1443, in that it appears from the
22 Complaint that Plaintiff has filed a civil rights action, and his claims are founded
23 on a claim or right arising under the laws of the United States.
24                     4.    More specifically, it appears from the Complaint that this is a
25 civil rights action alleging violations of the Americans with Disabilities Act, 42
26 U.S.C. § 12182 et seq. (Complaint ¶¶ 12, 25, 26 and 48).
27
28
                                                   -1-
     SMRH:4847-8183-0824.1                               NOTICE OF REMOVAL OF ACTION TO FEDERAL COURT
            Case 2:19-cv-10466 Document 1 Filed 12/11/19 Page 3 of 3 Page ID #:3




 1                     III.   THIS NOTICE OF REMOVAL IS TIMELY AND
 2 PROPERLY FILED.
 3                     5.     The filing of this Notice of Removal is filed within the time
 4 period required under 28 U.S.C. § 1446(a).
 5                     6.     Defendant will give written notice of the filing of this Notice of
 6 Removal to all adverse parties as required by 28 U.S.C. § 1446(d) and will file a
 7 copy of this Notice of Removal within the law division of the Superior Court of
 8 California, County of Los Angeles, as further required by that Section.
 9                     7.     Venue is proper in this Court because the action is being
10 removed from the Superior Court in the County of Los Angeles.
11                     8.     The undersigned counsel for Defendant has read the foregoing
12 and signs the Notice of Removal pursuant to Rule 11 of the Federal Rules of Civil
13 Procedure, as required by 28 U.S.C. § 1446(a).
14                     WHEREFORE, Defendant prays that the above action now pending
15 against it in the Superior Court of the County of Los Angeles be removed to this
16 Court.
17
     Dated: December 11, 2019
18
                                         SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
19
20
21                                       By                   /s/ Gregory F. Hurley
22                                                           GREGORY F. HURLEY

23                                                       Attorneys for Defendant,
24                                                    TAMARA MELLON BRAND, INC.

25
26
27
28
                                                   -2-
     SMRH:4847-8183-0824.1                               NOTICE OF REMOVAL OF ACTION TO FEDERAL COURT
